Citation Nr: 0904049	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-13 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 
30 percent for anxiety disorder, not otherwise specified 
(NOS).

2.  Entitlement to a higher rating for anxiety disorder, NOS, 
on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to September 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a  July 2004 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial, 30 
percent rating for anxiety disorder, NOS, effective March 1, 
2004.  In September 2004, the veteran filed a notice of 
disagreement (NOD) with the initial rating assigned, and the 
RO issued a statement of the case (SOC) in January 2005.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in March 2005.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
an anxiety disorder, the Board has characterized this matter 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disabilities).  

In October 2007, the veteran's wife submitted a letter and 
the veteran's representative waived the veteran's right to 
have this evidence initially considered by the RO (in the 
January 2009 Written Brief Presentation).  See 38 C.F.R. 
§§ 20.800, 20.1304 (2008).  

The Board's decision on the matter of a  higher schedular 
rating for anxiety disorder is set forth below.  The matter 
of a higher rating for anxiety disorder on an extra-schedular 
basis is addressed in the remand following the order; this 
matter is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished. 

2.  Since the March 1, 2004 effective date of the grant of 
service connection, the veteran's anxiety disorder has been 
primarily manifested by symptoms such as depressed mood, 
anxiety, panic attacks, chronic sleep impairment, and mild 
memory loss, which are indicative of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks;  however, the veteran has also exhibited symptoms such 
as flattened affect, disturbances of motivation and mood, and 
difficulty establishing and maintaining effective work and 
social relationships, which are indicative of occupational 
and social impairment with reduced reliability and 
productivity.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial schedular rating of 50 percent for 
anxiety disorder, NOS, have been  met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9413 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
claim for service connection: veteran status, existence of a 
disability, a connection between a  veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a March 2004 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate a claim for service 
connection for post-traumatic stress disorder (PTSD) (as the 
claim was then).  The March 2004 letter also provided notice 
as to what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  In July 2004, the RO granted service 
connection for anxiety disorder, NOS, which was the acquired 
psychiatric disorder diagnosed by the July 2004 VA examiner; 
and, as mentioned, the veteran filed an NOD with the initial 
30 percent rating that was assigned.  The July 2004 RO rating 
decision reflects the RO's initial adjudication of the claim 
after issuance of the March 2004 letter.  

Post-rating, the January 2005 SOC set forth the criteria for 
higher ratings for a psychiatric disability  and July 2007 
post-rating letter provided the appellant with information 
pertaining to what information and evidence was needed to 
substantiate a claim for a higher rating for anxiety 
disorder.  The July 2007 letter also provided general 
information pertaining to VA's he assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the July 2007 letter, the 
August 2007 supplemental SOC (SSOC) reflects readjudication 
of the claim for increase.  Hence, the veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.   Pertinent medical 
evidence associated with the claims file consists of post-
service private treatment records from Drs. Lindgren and 
Hoeper, VA treatment records, and the reports of VA 
examinations in July 2004 and August 2007.  Also of record 
and considered in connection with the appeal are various 
written statements provided by the veteran, and by his wife 
and representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided,  at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

In a February 2004 letter, Dr. Lindgren reported that the 
veteran said that he had daily intrusive thoughts, 
distressing dreams, flashbacks, distress at exposure to 
triggers reminding him of past trauma, avoidance tendencies, 
anhedonia, estrangement and detachment from others, chronic 
sleep disturbance, irritability and anger outbursts, 
hypervigilance, and exaggerated startle response.  The 
veteran also reported that he had some depressive symptoms, 
including depressed mood and thoughts of death or passive 
suicidal ideation.  Additionally, he said he had frequent 
illusions or hallucinations, which included seeing shadows, 
figures, or movement in his peripheral vision.  

During the February 2004 mental status evaluation by Dr. 
Lindgren, the veteran was pleasant and cooperative with 
normal dress.  His mood was tense and his affect was 
restricted.  Thought process was linear with no current 
hallucinations or delusions and no current suicidal or 
homicidal ideation.  Attention, insight, and judgment were 
fair.  The diagnosis was PTSD, chronic, severe, and the 
Global Assessment of Functioning (GAF) score was 33.  Dr. 
Lingren opined that the veteran's PTSD symptoms severely 
compromised his ability to sustain social and work 
relationships and that the veteran was permanently and 
totally disabled and unemployable.   

A May 2004 VA treatment record indicates that a PTSD 
screening was negative.  A June 2004 VA treatment record 
indicates the veteran asked to change his answers to the 
prior PTSD screening.  He said he had flashbacks, nightmares, 
increased startle response, and isolation tendencies.  

The report of the July 2004 VA examination reflects the 
veteran's report that he had increased anxiety, especially in 
crowds.  He said that he had a nightmare every several months 
and that he occasionally had flashbacks and intrusive 
thoughts.  He reported being easily startled and short-
tempered.  He denied that he had panic attacks.  He said that 
he last worked in July 2002, but was laid off from his job.  
He reported that he lived with his wife, did chores around 
the house and yard work, and that he had friends.  He said he 
had one child and had a close relationship with that child.  

During mental status evaluation by the July 2004 VA examiner, 
the veteran was alert and cooperative.  There were no loose 
associations or flight of ideas; no bizarre motor movements 
or tics; his mood was tense, but friendly and cooperative; 
his affect was appropriate.  There was no homicidal or 
suicidal ideation or intent; no impairment of thought 
processes or communication; no delusions, hallucinations, or 
suspiciousness.  He was oriented to time, place, and person.  
His memory appeared adequate.  Insight and judgment appeared 
marginal.  The VA examiner opined that the veteran did not 
meet the criteria for PTSD, but did meet the criteria for a 
diagnosis of anxiety disorder, NOS, which was secondary to 
his military experiences.  The VA examiner assigned a Global 
Assessment of Functioning (GAF)  score of 56 and assessed 
mild impairment of psychosocial functioning.    

In a November 2005 letter, Dr. Hoeper noted that the veteran 
complained of nightmares once a month, waking in a panic that 
lasted 10 minutes.  The veteran also said that he had 
flashbacks once per month and averaged 4 to 5 hours of sleep 
per night.  He said that his memory was impaired and that he 
got lost while traveling.  He reported anger, sadness and 
fear without knowledge of why.  He also said that he heard 
his name called or other noises that were not there 2 to 5 
times per week and that he saw shadows out of the corners of 
his eyes daily.  He reported feeling depressed 75 percent of 
the time with crying spells 25 percent of the time.  He also 
said that he angered and became agitated easily.  The 
diagnoses were chronic PTSD and major depression, and Dr. 
Hoeper assigned a GAF score of 45.  Dr. Hoeper opined that 
the veteran was moderately compromised in his ability to 
sustain social relationships, and unable to sustain work 
relationships.

A May 2006 VA nursing admission note indicates that the 
veteran denied feeling down, depressed, or hopeless in the 
past month.  He also denied having little interest or 
pleasure in doing things in the past month.  He denied a 
history of violent or aggressive behavior, and a fear that he 
might hurt himself or others.

In a July 2007 letter, Dr. Hoeper noted the veteran's 
complaints of nightmares 2 to 3 times a month (waking to a 
panic that lasted 5 to 10 minutes), flashbacks 2 times a 
month, and panic attacks 3 times a month (lasting at least 5 
minutes).  He said that he averaged 6 to 7 hours of sleep per 
night.  He said that he socialized infrequently with family 
and individual friends and that his recent memory was mildly 
impaired causing him to have difficulty remembering what he 
reads and difficulty remembering directions when traveling.  
Working memory was noted as being 100 percent impaired.  The 
veteran said that he experienced anger, sadness, and fear 25 
percent of the time without knowing why.  He also reported 
that he had the same type of hallucinations and illusions as 
he did November 2005.  He said that he was depressed 50 
percent of the time with no energy and little interest in 
things.  The diagnoses were chronic PTSD and major 
depression.  Dr. Hoeper opined that the veteran was 
moderately compromised in his ability to sustain social 
relationships and was unable to sustain work relationships.  

The report of the August 2007 VA examination reflects the 
veteran's report that his symptoms had improved with 
treatment from his private psychiatrist.  He said that he 
experienced flashbacks or nightmares perhaps once or twice 
per year.  He said that he was sleeping better overall, but 
still had a fair amount of anxiety and depression.  The VA 
examiner stated that the anxiety and depression did not seem 
to be related to the veteran's PTSD issues, but, rather, 
increasing physical problems related to his service-connected 
diabetes mellitus.  The veteran reported that he worked 10 to 
20 hours per week as a janitor, but said that he could not 
work any additional hours because of his psychiatric 
problems.  He said that he had no major issues with 
activities of daily living and did chores around the house, 
especially yard work, which he enjoyed.   He said that he 
also watched television and went out with his wife once or 
twice a week and that he occasionally went to church.  

During mental status evaluation by the August 2007 VA 
examiner, the veteran was tense and somber, but appropriate 
and cooperative.  His mood was one of anxiety and depression.  
His affect was appropriate to his thought content and there 
was no evidence of any psychotic symptoms, such as 
hallucinations or delusions.  He had an increased startle 
response and was hypervigilant.  The examiner noted that the 
veteran had some mild to moderate social isolation and some 
flattening of his affect.  He had some insomnia, which was 
being addressed reasonably well with his current treatment.  
He had irritability, difficulty concentrating, etc.  The 
diagnoses were anxiety disorder, NOS, with features of 
partial PTSD, along with anxiety, secondary to his increasing 
medical problems, mainly associated with his diabetes 
mellitus; and depressive disorder, NOS, again mainly 
associated with his difficulties with his poorly-controlled 
diabetes mellitus and the associated physical complications, 
although partially associated with his experiences in the 
military.  The VA examiner assigned a GAF score of 50 and 
stated that he could not assign a specific GAF for each 
individual psychiatric diagnosis without resorting to 
speculation.  The examiner opined that the veteran's overall 
efficiency was moderately impaired because he could not work 
full-time, and he  was mildly to moderately limited in his 
social, recreational and familial adjustment.



III.  Legal Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a 
question arises as  to which of two ratings applies under a 
particular Diagnostic  Code (DC), the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating;  otherwise, the lower rating 
applies.  38 C.F.R. 
§ 4.7 (2008).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 
Vet. App. at 126.

The  RO has assigned the  initial 30 percent  rating for 
anxiety disorder pursuant to Diagnostic Code (DC) 9413.  
However, the actual criteria for rating psychiatric 
disabilities other than eating disorders are set forth in a 
General Rating Formula.  See 38 C.F.R. § 4.130 (2008). 

Pursuant to the General Rating Formula, a 30 percent rating 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long and short-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing or maintaining effective work and social 
relationships. 

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as school, 
work, family relations, judgment, thinking, mood, due to such 
symptoms as:  suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships. 

A 100 percent rating is assigned for total occupational and 
social impairment, due to symptoms such as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a) (2008). 

Considering the pertinent evidence of record in light of the 
above, the Board finds that, resolving all reasonable doubt 
in the veteran's favor, the criteria for the assignment of 50 
percent rating for the veteran's anxiety disorder have been  
met since the March 1, 2004 effective date of the grant of 
service connection for the disability.   

At the onset, the record reflects diagnoses of depressive 
disorder, NOS; major depression; and PTSD.  The August 2007 
VA examiner attributed the veteran's depressive disorder to 
his service-connected diabetes mellitus, but stated that he 
could not assign an individual GAF score specific to 
depressive disorder (as opposed to anxiety disorder) without 
resorting speculation.  Where it is not possible to 
distinguish the effects of a nonservice-connected condition 
from those of a service-connected condition, the reasonable 
doubt doctrine dictates that all symptoms be attributed to 
the veteran's service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 181 (1998).  Hence, in this case, the 
Board has considered all of the veteran's psychiatric 
symptoms in evaluating his service-connected anxiety 
disorder.  

Collectively the evidence reflects that the veteran's anxiety 
disorder has resulted in symptoms included among those listed 
in the criteria for both a 30 and a 50 percent rating under 
the General Rating Formula.  For example, on July 2004 and 
August 2007 VA examinations, the veteran reported depressed 
mood, anxiety, suspiciousness, and chronic sleep impairment, 
which are indicative of a 30 percent rating.  According to 
Dr. Hoeper, the veteran has also reported mild memory loss 
(i.e. forgetting what he has read or directions while 
traveling), which is also indicative of a 30 percent rating.  
The veteran has also exhibited symptoms among those included 
in the criteria for a 50 percent rating.  According to the 
reports of July 2004 and August 2007 VA examinations, he has 
had disturbances of motivation and mood and has had 
difficulty establishing and maintaining effective work and 
social relationships.  On August 2007 VA mental status 
examination, he also exhibited flattened affect.  
Furthermore, according to Dr. Hoeper's July 2007 letter, the 
veteran has complained of panic attacks that occur 
approximately three times per month.  The Board notes that 
the veteran has not shown to have some of symptoms listed 
among the criteria for a 50 percent rating, such as 
difficulty understanding complex commands, or impaired short- 
and long-term memory, judgment, or thinking.  However, 
symptoms noted in the rating schedule are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).


As for the assigned GAFs, the Board notes, as indicated in 
the factual summary above, that prior to the March 1, 2004  
effective date of the  grant of service connection, the 
veteran had a GAF score of 33, but he that  has reported 
improvement since then, as reflected by the assigned GAF 
scores ranging from 45 to 56.  The veteran had a GAF score of 
56 in July 2004, 45 in November 2005, 50 in July 2004, and 50 
in August 2007.  Pursuant to the DSM-IV, GAF scores from 51 
to 60 are indicative of moderate symptoms, while GAF scores 
from 41 to 50 are indicative of serious symptoms, including 
any serious impairment in social, occupational, or school 
functioning.  Thus, these scores reflect that the veteran has 
exhibited moderate to serious symptoms associated with his 
anxiety disorder during the relevant time period, which is 
also indicative of impairment falling somewhere in between  
that contemplated in the 30 percent and 50 percent ratings.

In light of all the foregoing, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria  for an initial 50 percent rating for PTSD have 
been met.  

The Board also finds, however, that the overall medical 
evidence does not indicate the veteran's anxiety disorder 
meets the criteria for the next higher, 70 percent rating.  
While the veteran reported occasional auditory and visual 
hallucinations and more serious memory impairment to Dr. 
Hoeper (symptoms suggesting a rating higher than 50 percent), 
these symptoms have not been consistently shown by the 
medical evidence.  For example, on July 2004 and August 2007 
VA mental status examinations, there were no subjective 
complaints or objective evidence of hallucinations or memory 
impairment.  

Furthermore, the overall medical evidence does not reflect 
that the veteran has exhibited other symptomatology 
indicative of a 70 percent rating such as suicidal ideation; 
obsessional rituals; illogical, obscure, or irrelevant 
speech; near-continuous panic or depression; impaired impulse 
control; spatial disorientation; and neglect of personal 
appearance and hygiene.  As the criteria for the next higher, 
70 percent rating are not met, it logically follows that the 
symptoms for the maximum 100 percent rating under the General 
Rating Formula likewise are not met. 

For all the foregoing reasons, the Board concludes that a 50 
percent but no higher  schedular rating  for anxiety disorder 
is warranted.  In reaching this conclusion, the Board has 
applied the benefit-of-the-doubt doctrine in granting the 50 
percent schedular rating, but finds that the preponderance of 
the evidence is against assignment of a schedular rating in 
excess of 50 percent.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A 50 percent schedular rating for anxiety disorder is 
granted, subject to the legal authority governing the payment 
of VA compensation. 


REMAND

In the January 2009 Written Brief Presentation, the veteran's 
representative argued that the veteran is  entitled to a 100 
percent disability rating for anxiety disorder because this 
service-connected disability rendered him unemployable.  The 
veteran's wife also filed a letter in October 2007 indicating 
that the veteran had been let go from his janitorial job 
because of unsatisfactory job performance, and the veteran's 
representative argued that she stated he was unable to seek 
employment elsewhere because of this service-connected 
disability.  

When considered in the context of the increased rating claim 
for which an appeal has been perfected, these assertions seem 
to suggest that the anxiety disorder results in marked 
interference with employment-i.e, beyond that contemplated 
in the assigned rating-a consideration for invoking the 
procedures for assignment of a higher rating on an extra-
schedular basis, pursuant, of 38 C.F.R. § 3.321.

However, the record reflects that the RO has not adequately 
considered the provisions of 38 C.F.R. § 3.321.  Although the 
January 2005 SOC includes citation to the regulation, the RO 
did not discuss or make any determinations with regard to 
whether the veteran is entitled to a higher rating for 
anxiety disorder on an extra-schedular basis.  

Given the  assertions of  the veteran, and his wife and 
representative, and to avoid any prejudice to the veteran, 
the RO should address the applicability of the provisions of 
38 C.F.R. § 3.32, in the first instance(and, if denied, give 
him and his representative notice and an opportunity to 
respond). See Bernard v. Brown,4 Vet. App. 384, 394 (1993).  

To ensure that all due process requirements are met, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the matter of a 
higher,  extra-schedular rating..  The RO's notice letter to 
the appellant should explain that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A ;  2002); 38 C.F.R. 
§ 3.159 (2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted prior to adjudicating the claim for a higher rating 
for an anxiety disorder on an extra-schedular basis (to 
include arranging for the veteran to undergo VA examination, 
if appropriate).

As a final matter, the Board notes that, the statements of 
the veteran, his wife and representative, noted above-
particularly when considered along with the opinion of  Dr. 
Hoeper that the veteran's  psychiatric disorder renders him 
unemployable-may, alternatively, constitute an informal 
claim for a total disability rating based on individual 
unemployability (TDIU).  See Roberson v. Principi, 251 F.3d. 
1378, 1384 (Fed. Cir. 2001) (when a veteran submits evidence 
of a medical disability and makes a claim for the highest 
rating possible, and also submits evidence of 
unemployability, VA must consider a claim for a TDIU).  As 
this matter has not been adjudicated by the RO, it is not 
currently before the Board.  However, as the veteran is 
seeking a higher extra-schedular rating or a TDIU for the 
same disability-his service-connected anxiety disorder, and 
both questions arose in connection with a claim for higher 
rating, the Board finds that the claims are inextricably 
intertwined and should be considered together.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. 
App. 180, 183 (1991).

After the RO has adjudicated the claim for a TDIU, the RO 
should give the veteran and his representative notice of the 
decision, and opportunity to perfect an appeal as to that 
issue.  The Board emphasizes to the veteran that, if he 
wishes to pursue an appeal of any issue not currently in 
appellate status-specifically, the claim for a TDIU-a  
perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 20.200, 20.201, 20.202 
(2008).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative the appropriate 
form for filing a formal claim for a TDIU, 
and afford them the appropriate 
opportunity to do so. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
matter of a  higher rating on an extra-
schedular basis and/or the matter of a 
TDIU.  

The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO 
should adjudicate the claim for a higher 
rating for anxiety disorder on an extra-
schedular basis (pursuant to 38 C.F.R. § 
3.321), as well as the claim for a TDIU, 
in light of all pertinent evidence and 
legal authority.

5.  If the claim for a TDIU is denied,  the 
RO must notify the veteran and his 
representative of the decision and advise 
them of the veteran's appellate rights. 

The veteran and his representative are 
hereby reminded that to obtain appellate 
jurisdiction of an issue not currently in 
appellate status, a timely appeal 
(consisting of a timely NOD, and, after 
issuance of an SOC, a timely substantive 
appeal) must be perfected.  While the RO 
must furnish the veteran the appropriate 
time period in which to do so, the veteran 
should perfect an appeal of the claim for a 
TDIU, if desired, as soon as possible to 
avoid unnecessary delay in the connection 
with his current appeal.

6.  If the claim for a higher rating for 
anxiety disorder on an extra-schedular 
basis is denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response.

7.  The RO is advised that it should not 
return the claims file to the Board until 
after the veteran has either perfected an 
appeal on the claim for a TDIU, or the time 
period for doing so has expired, whichever 
occurs first.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND  must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


